Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 1 (of figures 1 - 11) and claims 1 - 20 in the reply filed on April 17, 2021 is acknowledged. The traversal is on the ground(s) that (1) the species 1 - 3 exhibit a technical relationship involving at least one special technical feature and (2) there would not be a serious burden on the Examiner without restriction. This is not found persuasive because (1) the technical feature is not special since it does not make a contribution over the prior art in view of DE 102013014161 and (2) there is a lack of unity of invention under PCT Rule 13.2. Applicant is suggested to see 37 CFR 1.475 (c) for better understanding of a requirement for unity of invention. In response to Applicant's arguments, it is noted that MPEP 808.01(A) is not applicable for a U.S. national stage application (submitted under 35 USC 371) but instead for an application filed under 35 USC 111(a). Additionally, claim 1 has been shown to not exhibit a special technical feature and it is unclear why the embodiments of the invention (as illustrated in figures 1 to 20) should be considered for a lack of unity. Applicant is reminded that a lack of unity has been raised clearly (a posteriori) and thus making it unnecessary to prove a lack of unity (a priori) with the species 1 - 3 not sharing a special technical feature. Therefore, it is unclear why the species 1 - 3 have to be shown to not exhibit a technical feature as argued by a posteriori. Also, it is unclear how figures 12 - 20 can be "rejoined" in the event that claim 1 is found allowable. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprising", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the recitation "has a head and a point" (line 2) has rendered the claim indefinite because claim 1 has previously defined "a head" and it is unclear why another head is further defined in the claim (with no support from the specification). Clarification and appropriate correction are required.
Claim 13 is rejected under this section because it depends from claim 12. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 - 5, 7 - 10 and 15 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102013014161 (hereinafter '161).
Regarding Claim 1, '161 discloses a two-piece clip [for securing an element to another element], wherein the clip comprises a first component 111, the clip including a head 116 and a shaft 112, extending from the head (116) along a shaft axis (see figure 1), the shaft (112) having a point 114, the shaft (112) having at least one protrusion 119/120 featuring a contact surface facing the head (116) and the head (116) having a contact surface (interior) facing the protrusion (119/120), further including a second component 130 with a support surface (top) facing the contact surface of the head (116), on which the contact surface of the head (116) is supported (figure 2), as well as a contact surface (bottom) facing the protrusion (119/120). 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clip, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the fastening means disclosed by DE102013014161 and/or Binkert (US 2013/0302087), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Regarding Claim 2, '161 discloses the two-piece clip according to claim 1, wherein the second component (130) has an opening 143 with the shaft (112) extending therethrough (figure 2). 
Regarding Claim 3, '161 discloses the two-piece clip according to the claim 2, wherein the second component (130) on the shaft (112) is loosely movable on the shaft (112) loose between a first position (when the component 130 is compressed), in which the support surface (top) abuts the contact surface of the head (116), and a second position (when the component 130 is uncompressed), in that an elevation or a protrusion of the second component pushes against an edge of a recess of the first component, and/or in that the second component (130) pushes against an elevation (height dimension) of the shaft (112). 
Regarding Claim 4, '161 discloses the two-piece clip according to claim 1, wherein the second component (130) has a recess (for where the head engages the top surface of the component 130 near its opening 143) receiving the head (116). 
Regarding Claim 5, '161 discloses the two-piece clip according to claim 4, wherein the depth of the recess (see figure 2) being such that when the contact surface of the head (112) supports on the support surface of the second component (130), the head (116) does not protrude out of the recess (since the head is protruding into the component 130 and not beyond). 

Regarding Claim 8, '161 discloses the two-piece clip according to claim 1, wherein the first component (111) is created by **bending** a metal sheet (metallic; see figure 1). 
**Examiner notes that even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985).
Regarding Claim 9, '161 discloses the two-piece clip according to claim 1, wherein the contact surface (bottom) facing the protrusion (119/120) of the second component (130) is a contact surface, specifically one that is annular shaped (see figure 1), that surrounds the shaft axis (figure 2). 
Regarding Claim 10, '161 discloses the use of the two-piece clip (111, 130) according to claim 1 [for securing an airbag to an element of a vehicle]. 
Regarding Claim 15, '161 discloses a device with a first element 133 and with a second element 134 attached to the first element (133), wherein the first element (133) has a hole 138 and the second element (134) is attached to the 
Regarding Claim 16, '161 discloses a two-piece clip [for securing an element to another element], wherein the clip comprises a first component 111, the clip including a head 116 and a shaft 112, extending from the head (116) along a shaft axis, the shaft having a point 114, the shaft having at least one protrusion 119/120 featuring a contact surface facing the head (116) and the head having a contact surface facing the protrusion (figure 1), further including a second component 130 with a support surface (top) facing the contact surface of the head (116), on which the contact surface of the head (116) is supported, as well as a contact surface (bottom) facing the protrusion (119/120), the second component (130) having an opening 143 with the shaft (112) extending therethrough (figure 2). 
Regarding Claim 17, see the rejection of claim 2 above.
Regarding Claim 18, see the rejection of claim 5 above.
Claim(s) 11, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binkert, US 2013/0302087.
Regarding Claim 11, Binkert discloses a clip [for securing a first element to a second element], wherein the clip has a head 2 and a point 7 and has a first side 13 and a second side 13, wherein the first side (13) extends from the head 
Regarding Claim 14, Binkert discloses the clip according to claim 11, wherein the contact surface (5) of the head (2) facing the point (7) transitions into the first side wall (21) via an arched segment 10. 
Regarding Claim 19, Binkert discloses the clip according to claim 11, wherein the contact surface (5) of the head (2) facing the point (7) transitions into the first side wall (21) via an arched segment 10. 
Regarding Claim 20, Binkert discloses a device with a first element 30 and with a second element 29 attached to the first element (30), wherein the first element (30) has a hole and the second element (29) is attached to the first element by means of a clip according to claim 11, wherein the clip reaches across the hole in such a manner that the head of the clip is arranged on one side of the first element and the point of the clip is arranged on the opposing side of the element (figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Binkert, US 2013/0302087 in view of DE102013014161 (hereinafter '161).
Regarding Claim 1, Binkert discloses a two-piece clip [for securing an element to another element], wherein the clip comprises a first component, the clip including a head 1 and a shaft 11, 12, extending from the head (1) along a shaft axis (see figure 1), the shaft (11, 12) having a point, the shaft (11, 12) having at least one protrusion 17 featuring a contact surface (on top of an abutting portion 26) facing the head (1) and the head (1) having a contact surface (on an arm 5, 6) facing the protrusion (17). 
Binkert does not explicitly disclose the clip further including a second component with a support surface facing the contact surface of the head, on which the contact surface of the head is supported, as well as a contact surface facing the protrusion. 
'161 teaches a clip further including a second component 130 with a support surface facing the contact surface of the head (116), on which the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clip of Binkert to include a second component as taught by '161 in order to provide a higher restoring force for the at least one protrusion to latch behind the another (second) element and to provide an insulating/sealing effect when the head is resting on the (first) element.
Regarding Claim 2, the combination of Binkert and '161 teaches the two-piece clip according to claim 1. '161 further teaches wherein the second component (130) has an opening 143 with the shaft extending therethrough. 
Regarding Claim 3, the combination of Binkert and '161 teaches the two-piece clip according to claim 2. '161 further teaches wherein the second component (130) on the shaft is loosely movable on the shaft loose between a first position (when the second component is compressed), in which the support surface abuts the contact surface of the head, and a second position (when the second component is decompressed), in that an elevation (along the length of the shaft) or a protrusion of the second component (130) pushes against an edge (of the shaft) of a recess of the first component, and/or in that the second component (130) pushes against an elevation of the shaft (of Binkert). 

Regarding Claim 6, the combination of Binkert and '161 teaches the two-piece clip according to claim 1. The combination does not expressly teach wherein the recess and the head have a rectangular cross section. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the recess and the head of the combination of Binkert and '161 to arrive at the claimed invention since it has been held that such changes in shape are of routine skill in the art, and therefore obvious absent persuasive evidence that the claimed shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04
Regarding Claims 12 and 13, as best understood, the combination of Binkert and '161 teaches the two-piece clip according to claim 1. Binkert further discloses wherein the first component has a head 2 and a point 7 and has a first side 13 and a second side 13, wherein the first side (13) extends from the head (2) in the direction of the point (7), and the second side (13) extends from the head in the direction of the point (7), wherein a first side wall 21 extends from the first side (13) in the direction of the second side (13), wherein the head (2) features a side surface 8 and a contact surface (of an arm 5) facing the point (7),  and wherein that the side surface (8) of the head (2) transitions into the contact . 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677